Baker & McKenzie LLP 2300 Trammell Crow Center 2001 Ross Avenue Dallas, Texas 75201 United States Tel: +1 Fax: +1 www.bakermckenzie.com Albert G. McGrath, Jr. Tel: +1 albert.g.mcgrath@bakernet.com October 30, 2012 Mellissa Campbell Duru Special Counsel United States Securities & Exchange Commission Office of Mergers & Acquisitions Washington, DC 20549-3628 Gold Reserve Inc. Schedule TO-I Filed September 18, 2012 File No. 5-78278 Dear Ms. Duru: On behalf of our client, Gold Reserve Inc. (“Gold Reserve” or the “Company”), we are submitting this letter in response to the written comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in your letter of September 27, 2012 relating to the above-referenced Schedule TO-I (the “Schedule TO”). This response does not address the first comment, which was addressed in our letters dated October 5, 2012 and October 15, 2012. To facilitate your review, we have repeated each of the comments (other than the first) in italics followed immediately by the response of Gold Reserve to that particular comment. Please note that capitalized terms used but not otherwise defined in this letter have the meanings ascribed to such terms in the Schedule TO. General Item 6.
